Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first office action on the merits and is responsive to the papers filed 11/29/2019. Claims 1, 8 are currently pending and examined below.
Information Disclosure Statement
The information disclosure statements submitted by Applicant are in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. They have been placed in the application file and the information referred to therein has been considered as to the merits.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kotake et al. (US 20150185328 A1) in view of Dakin et al. (US 20130044309 A1) and Kotake 191 et al. (US 20150146191 A1).


Regarding claim 1, Kotake teaches a laser radar device comprising: 
a transmission/reception optical system configured to receive, as received light, the modulated transmission light reflected by a target existing in external space, while scanning the external space with the modulated transmission light (Fig. 1, light transmitting and receiving unit 1); 
a switching circuit configured to select a detection signal from among the plurality of detection signals in accordance with a scanning speed of the transmission/reception optical system with respect to the external space (Para [58]-[61]).
a signal processor (Fig. 1, processing unit 5, signal analyzing unit 6, para [58], [61], [69]- [70]) configured to calculate a signal spectrum of the selected detection signal, and calculate an observation quantity including a velocity vector of the target on a basis of the signal spectrum, wherein the signal processor includes:  BIRCH, STEWART, KOLASCH & BIRCII, LLPMKM/MKM/prtApplication No.: NEWDocket No.: 1163-1590PUSI Page 4 of 6 
a signal divider configured to divide the detection signal selected by the switching circuit into a plurality of time domain signals indicating respective signal waveforms of a plurality of gate time domains (para [8]-[10], and [89]-[90]); 
a domain converter configured to convert the plurality of time domain signals into a plurality of frequency domain signals, respectively (para [89]-[90]); 
an integrator configured to calculate a plurality of spectra of the plurality of the time domain signals from the plurality of frequency domain signals, and calculate the signal spectrum by integrating the plurality of spectra (Fig. 2, para [64]-[65]); and 
an observation quantity calculator configured to calculate the observation quantity on a basis of the signal spectrum (para [58]-[59], [62], [70]).
Kotake fails to explicitly teach but Dakin teaches a light source array (Fig. 1, laser source 102, splitter 108, para [41].See also, fig. 7) having a single reference light source configured to emit a reference laser beam, an optical splitting element configured to split the reference laser beam into a plurality of laser light beams, and a plurality of light emitting ends, the light source array being configured to simultaneously emit [[a]] the plurality of laser light beams from the plurality of light emitting ends, respectively; 
an optical modulator configured to modulate one of the transmission light components to generate modulated transmission light (Fig. 1, modulator 110, para [45]); 
It would have been obvious to modify Kotake’s Laser Radar device, in view of Dakin, to include a light array and an optical modulator so that the Lidar system can be used to detect distances at various direction and improve the field of view.
an optical receiver array including a plurality of optical receivers arranged at respective positions that optically correspond to different receiving fields of view of the transmission/reception optical system, and configured to generate a plurality of detection signals by detecting the plurality of interference light components (Fig. 1, Receiver bank 120);
It would have been obvious to further modify Kotake’s Laser Radar device, in view of Dakin, to include an optical detector to detect an optical signal returned as it is well-known for Lidar detection or detection system.   
Kotake, as modified in view of Dakin fails to explicitly teach but Kotake 191 teaches an optical splitter configured to separate a plurality of transmission light componentsrespectively, and configured to separate a plurality of local light components from the plurality of laser light beams, respectively (Fig. 18, splitter 102, para [61]); 
an optical combiner configured to generate a plurality of interference light components by combining the received light and the plurality of local light components (Fig. 1, coupler 107, para [65]); 
It would have been obvious to further modify Kotake’s Laser Radar device, in view of Kotake 191, to include an optical splitter and an optical coupler so that the Lidar system can be used to improve the SNR ration and more accurately obtain the distance and the velocity information of the scene.

Regarding claim 8, Kotake teaches a laser radar device comprising: 
a transmission/reception optical system configured to receive, as received light, the modulated transmission light reflected by a target existing in external space, while scanning the external space with the modulated transmission light (Fig. 1, light transmitting and receiving unit 1);
a signal processor (Fig. 1, processing unit 5, signal analyzing unit 6, para [58], [61] and [69]-[70] configured to calculate a plurality of signal spectra of the plurality of detection signals, and calculate a plurality of signal-to-noise power ratios of the plurality of detection signals, 
wherein the signal processor includes:
a signal divider configured to divide each of the plurality of detection signals into a plurality of time domain signals indicating signal waveforms of a plurality of gate time domains (para [8]-[10], and [89]-[90]); 
a domain converter configured to, for each of the plurality of detection signals, convert the plurality of time domain signals into a plurality of frequency domain signals, respectively (para [89]-[90]); 
an integrator configured to, for each of the plurality of detection signals. calculate a plurality of spectra of the plurality of time domain signals from the plurality of frequency domain signals, and calculate, as the plurality of signal spectra, a plurality of integration spectra corresponding to the plurality of detection signals by integrating the calculated plurality of spectra (Fig. 2, para [64]-[65]);
an SNR calculator configured to calculate the plurality of signal-to-noise power ratios from the plurality of integration spectra (Fig. 2, SNR calculating unit 14 para [61]), respectively; a selector (Fig. 2, peak SNR detecting unit 15, speed calculating unit 16, para [69]-[70]. See also, fig. 4, SNR determining unit 21, centroid calculation processing unit 23, para [115]) configured to select at least two integration spectra from among the plurality of integration spectra by using the plurality of signal-to-noise power ratios, and calculate a noise reduction spectrum by adding or averaging the at least two signal spectra; and 
an observation quantity calculator configured to calculate an observation quantity including a velocity vector of the target on a basis of the noise reduction spectrum (para [58]-[59], [62], [70]. See also, fig. 4, wind speed).
Kotake fails to explicitly teach but Dakin teaches a light source array (Fig. 1, laser source 102, splitter 108, para [41].See also, fig. 7) having a single reference light source configured to emit a reference laser beam, an optical splitting element configured to split the reference laser beam into a plurality of laser light beams, and a plurality of light emitting ends, the light source array being configured to simultaneously emit [[a]] the plurality of laser light beams from the plurality of light emitting ends, respectively; 
an optical modulator configured to modulate one of the transmission light components to generate modulated transmission light (Fig. 1, modulator 110, amplifier 112, para [45]);  
It would have been obvious to modify Kotake’s Laser Radar device, in view of Dakin, to include a light array and an optical modulator so that the Lidar system can be used to detect distances at various direction and improve the field of view.
an optical receiver array including a plurality of optical receivers arranged at respective BIRCH. STEWART, KOLASCH & BIRCH. LLPMKM/MKM/prtApplication No.: NEWDocket No.: 1 163-1590PUS I Page 5 of 6 positions that optically correspond to a plurality of different receiving fields of view of the transmission/reception optical system, and configured to generate a plurality of detection signals by detecting the plurality of interference light components (Fig. 1, Receiver bank 120);
It would have been obvious to further modify Kotake’s Laser Radar device, in view of Dakin, to include an optical detector to detect an optical signal returned as it is well-known for Lidar detection or detection system.   

Kotake, as modified in view of Dakin fails to explicitly teach but Kotake 191 teaches an optical splitter configured to separate a plurality of transmission light componentsrespectively, and configured to separate a plurality of local light components from the plurality of laser light beams, respectively (Fig. 18, splitter 102, para [61]);
an optical combiner configured to generate a plurality of interference light components by combining the received light and the plurality of local light components (Fig. 1, coupler 107, para [65]); 
It would have been obvious to further modify Kotake’s Laser Radar device, in view of Kotake 191, to include an optical splitter and an optical coupler so that the Lidar system can be used to improve the SNR ration and more accurately obtain the distance and the velocity information of the scene.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
Asaka et al. (US 6580497 B1), teaches Coherent Laser Radar Apparatus and Radar/optical Communication System
Sakimura et al. (US 20140233013 A1), teaches Lidar

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEMPSON NOEL whose telephone number is (571) 272-3376.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEMPSON NOEL/Examiner, Art Unit 3645       

/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645